Citation Nr: 1034551	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  10-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an effective date earlier than December 15, 2008, 
for the grant of service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from February 1973 to February 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of 
September 2009, which granted service connection for sleep apnea, 
effective December 15, 2008.  In March 2010, the veteran appeared 
at a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service 
connection for sleep apnea, and although the Veteran submitted a 
timely notice of disagreement in November 1994, he did not 
perfect the appeal with the submission of a substantive appeal in 
response to the April 1995 statement of the case.  

2.  The next claim for service connection for sleep apnea was 
received December 15, 2008.  

3.  Service connection and compensation for sleep apnea was 
granted in a September 2009 rating decision, effective December 
15, 2008.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 15, 2008, 
for the award of service connection for sleep apnea have not been 
met. 38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The Federal Circuit held that 
38 U.S.C. § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim upon 
receipt of a notice of disagreement with the effective date 
assigned by a RO for a compensation award.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision 
has been made awarding service connection, a disability rating, 
and an effective date, § 5103(a) notice has served its purpose, 
as the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  
[DTA]  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  The Federal Circuit 
held that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to substantiate 
a claim upon receipt of a notice of disagreement with the 
effective date assigned by a RO for a compensation award.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this 
regard, once a decision has been made awarding service 
connection, a disability rating, and an effective date, § 5103(a) 
notice has served its purpose, as the claim has already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006)  
In this regard, in a letter dated in January 2009, prior to the 
rating decision on appeal, the RO notified the Veteran of the 
information necessary to substantiate the reopened claim for 
service connection for sleep apnea, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In addition, the letter provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and the March 1994 
VA examination; he has reported that he did not have any other VA 
treatment during the relevant time period, and there is no other 
evidence which could be relevant to the earlier effective date 
issue.  Additionally, the veteran was afforded a hearing.  He has 
not identified any outstanding evidence.  

Thus, the Board finds that no additional notification or 
development is required, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

IV.  Earlier Effective Date

A September 2009 rating decision granted service connection for 
sleep apnea, effective December 15, 2008.  The veteran contends 
that he is entitled to an earlier effective date for this award 
of service connection.  Specifically, he contends that the 
effective date should be in November 1993, as he has had 
continuous symptoms of sleep apnea since his initial claim filed 
in 1994.  He contends that the claim was denied in 1994 and again 
in 1995, on the basis that a diagnosis of sleep apnea was not 
reported in service.  He states that he did not pursue his 
appeal, because he did not feel he had a chance of success.  He 
contends that although the service treatment records did not 
contain the words "sleep apnea," he had symptoms at that time.  
He states that he had symptoms such as loud snoring and daytime 
somnolence beginning in the mid-1980's, but that it wasn't until 
after his discharge, when his supervisor noticed him falling 
asleep at work, that he sought medical treatment.  

The claims file reveals that the Veteran initially filed a claim 
for service connection for sleep apnea in January 1994, which was 
denied in an August 1994 rating decision, on the basis that the 
service treatment records did not show evidence of the condition, 
and that although it was first shown in May 1993, a few months 
after separation, it was not a presumptive condition, and the 
evidence did not relate it to service.  The Veteran submitted a 
notice of disagreement in November 1994, and a statement of the 
case was furnished in April 1995.  

The evidence of record at that time included a December 1993 
report from the University of Utah Sleep Disorders Center, which 
noted that the Veteran presented with classical symptoms 
compatible with sleep apnea including loud snoring, excessive 
daytime somnolence, chronic fatigue, witnessed apneic spells 
during sleep, and non-restorative sleep of several years duration 
that had become increasingly worse.  

Service treatment records during his period of active duty, 
however, did not show any of these classic symptoms.  Records of 
his treatment following his February 1993 separation at a 
military facility as a retiree show that in May 1993, the Veteran 
was seen for follow-up for hypertension.  At that time, he was 
concerned about loud snoring and the inability to eat and breathe 
at the same time.  He had occasional shortness of breath with 
exertion which he attributed to his significant weight gain since 
retiring from the military.  He weighed 265 pounds at that time.  
He was referred to an ENT specialist, who, in September 1993, 
noted that the Veteran reported severe snoring and daytime 
sleepiness.  He said his wife became worried when he stopped 
breathing.  The duration was uncertain.  His job performance was 
affected by sleepiness.  

Also of record were Clearfield Clinic records dated beginning in 
September 1993, which noted that the Veteran's boss was worried 
about him falling asleep when he sat down.  He reported feeling 
drowsy whenever he was not really busy for the past three years.  
He said he fell asleep at work a lot, and was tired all the time.  
He reported a very loud snore and that he occasionally stopped 
breathing at night which was very worrying to his wife.  

On a VA examination in March 1994, the Veteran reported that 
sleep apnea had been diagnosed in 1993.  The diagnosis had been 
preceded by daytime somnolence, increasing loud snoring, and 
intermittent breathing.  

Based on the absence of any pertinent symptoms shown in service, 
and conflicting or uncertain histories provided after service 
concerning the length of time the symptoms had been present, the 
RO found that service connection was not warranted.  

The Veteran did not perfect the appeal with the submission of a 
substantive appeal within one year of the August 1994 rating 
decision, and, accordingly, the August 1994 rating decision is 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202 (2009).  

Unless specifically provided otherwise, the effective date of an 
award of compensation shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Specifically, 
where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits were 
granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The 
award can be made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 
3.156(c), 3.400(q), (r).  Even if there is new evidence 
supporting an earlier disability date, a claimant cannot receive 
compensation for a time frame earlier than the application date 
of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005).  

In this regard, while the Veteran contends that he has had sleep 
apnea continuously since service, a claim must be filed in order 
for any type of benefit to accrue or be paid.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim or an application 
is "a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 
12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  
An intent to apply for benefits is an essential element of any 
claim, whether formal or informal.  Criswell v. Nicholson, 20 
Vet. App. 501 (2006).  In particular, there is no provision in 
the law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of a 
condition does not establish an intent on the part of the veteran 
to seek service connection for the disability).

Although he stated, in his February 2010 substantive appeal, that 
he had filed another claim in 1995, which had also been denied, 
the claims file contains no such record of any claim or 
correspondence which could be construed as a claim between 
December 1994, when evidence was provided on his behalf by his 
representative in connection with the appellate development prior 
to the April 1995 statement of the case, and December 2008, when 
the new claim was received.  Thus, the effective date awarded in 
the present case must be based on the next claim, received in 
December 2008.  Hence, the presently assigned effective date of 
December 15, 2008, is appropriate and there is no basis for an 
award of service connection for sleep apnea prior to that date.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to December 15, 2008, for 
the grant of service connection for sleep apnea is denied.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


